DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
No claims have been amended. Claims 31-60 have been newly canceled and claims 61-68 have been newly added.
Claims 61-68 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 64 is objected to because of the following informalities:  There appears to be typo in the numerical range recited in claim 64.  The claim recites 2 x 105 x 106 cells/kg.
 It appears that this was intended to be the previously cited range of 2 x 105 to 1 X 106 cells/kg.
Appropriate correction is required.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 61-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al (US 2008/0095749-from IDS filed 10/01/2019) in view of Patki et al (WO 2010/049783-from IDS filed 10/01/2019) and Tom et al (US 2012/0087933-from IDS filed 10/01/2019).
	Regarding claims 61-68, Aggarwal teach methods for MSC therapy which include harvest of MSC- containing tissue, isolation and expansion of MSCs and administration of the MSCs in the animal (page 2 para 13). The MSCs may be obtained from bone marrow or fat (adipose tissue) (claims 62-63)and may be identified by adherent culture or by specific cell surface markers with unique monoclonal antibodies (page 2 para 14). The MSCs may be autologous (page 2 para 16) and may be administered systemically such as by intravenous (page 2 para 15) (claim 65) or locally by injection into a tissue in need (page 7 para 97). One embodiment incudes administering MSCs to control inflammation in immune privileged sites, such as pregnant uterus and placenta (page 3 para 27)(intrauterine injection claims 61 and 66). The MSCs may also be used to promote embryo implantation and prevent miscarriage (a type of preterm birth as the pregnancy is ended before full term) (page 7 para 93). An effective amount of MSCs is taught to include 1 x 105 cells/kg to about 1 x 107 cells/kg and 1 x 106 cells/kg to about 5 x 106 cells/kg (page 7 para 96)(claim 64) which overlaps with the claimed range and thus renders it obvious.
While Aggarwal do not specifically teach reducing the risk of a live preterm birth, Aggarwal is directed to preserving and protecting a pregnancy and the full term live birth is presumed to be a desirable outcome. Therefore Aggarwal is deemed to be motivated to reduce premature birth as well as miscarriage as both are undesirable outcomes for a pregnancy that is desired.
While Aggarwal et al are silent with regard to the exact timing of the collection and administration of MSCs with regard to preventing preterm birth/miscarriage it would appear that this would be a matter of routine experimentation and optimization on the part of the skilled artisan as there are a finite number of options available. One of ordinary skill in the art would be motivated to collect MSC prior to pregnancy in patients with a history of preterm birth due to inflammation of the pregnant uterus in order to have them available for administration if when needed, especially early in the pregnancy (first or second trimester) before the baby has miscarried (claims 67-68). One of ordinary skill in the art would also be motivated to collect the MSCs early in the pregnancy in patients where inflammation of the uterus was not expected or anticipated and administering them as soon as possible after collection (i.e. while the patient waits) in order to alleviate inflammation that poses a risk to the current pregnancy.
The specific combination of features claimed is disclosed within the broad genera of disorders for MSC therapy, administration types and tissue sources taught by Aggarwal et al, but such “picking and choosing’ within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSA v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (/d.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” /d. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of disorders for MSC therapy (prevention of preterm birth and miscarriage and uterine inflammation), administration types and tissue sources from within the disclosure of Aggarwal et al to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”. The avoidance and reduction of a live preterm birth would have been an obvious addition to avoidance/reduction of miscarriage as both result in the termination of a desired pregnancy.
One of ordinary skill in the art would have found further motivation and a reasonable expectation of successfully directing the method of Aggarwal toward reducing the risk of preterm birth due to the teachings of Patki et al (page 4, lines 30-31, page 7 lines 1-12, page 14 claims 16-17) and Tom et al (page 13 para 171) which both support the administration of mesenchymal stem cells in pregnancy to reduce pregnancy complications.
Therefore the combined teachings of Aggarwal et al, Patki et al and Tom et al render obvious Applicant’s invention as claimed.


Claim(s) 67-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al (US 2008/0095749-from IDS filed 10/01/2019) in view of Patki et al (WO 2010/049783-from IDS filed 10/01/2019) and Tom et al (US 2012/0087933-from IDS filed 10/01/2019) as applied to claims 61-68 above, and further in view of Beloosesky et al (American Journal of Obstetrics and Gynecology 2009,-from IDS filed 10/01/2019).
Regarding claims 67-68, the combined teachings of Aggarwal et al, Patki et al and Tom et al render obvious Applicant’s invention as described above, but do not specifically describe wherein the pregnant woman has a history of preterm birth or wherein the MSCs are collected prior to pregnancy.
Beloosesky teach that maternal inflammation may induce fetal inflammatory responses and potentially fetal brain injury and suggest that it is beneficial to administer an anti-inflammatory agent prophylactically to the mother in order to protect the fetus from maternal inflammation (abstract, page 665.el-335.e2, page 665.e4, last column).
One of ordinary skill in the art would have been motivated to administer the MSCs to pregnant women with a history of preterm birth due to inflammation in the method of Aggarwal because Beloosesky teach that prophylactic administration of an anti-inflammatory in a pregnant female may protect the fetus from the damaging effects of maternal inflammation (fetal brain injury) and Aggarwal teach that MSCs are beneficial for treating inflammation (page 2 para 19). One of ordinary skill in the art would have been motivated to collect the MSCs from the pregnant woman prior to the pregnancy when a previous pregnancy resulted in a preterm birth (history of preterm birth) caused by an inflammatory response of the mother to the fetus in order to have the MSCs available in sufficient amounts when needed for future pregnancies. One of ordinary skill in the art would have had a reasonable expectation of success because Aggarwal teach that MSCs can inhibit an immune response and can prevent cell-mediated as well as soluble factor mediated tissue cell killing (page 6 para 78).
Therefore the combined teachings of Aggarwal et al, Patki et al, Tom et al and Beloosesky et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
Applicant argues that preventing miscarriage is not the same as reducing the risk of a pregnant woman having a preterm birth. Applicant asserts that the CDC defines premature birth as a birth “when a baby is born too early, before 37 weeks of pregnancy have been completed”. Applicant asserts that miscarriage has nothing to do with birth, rather it has to do with death. Applicant asserts that evidence for their interpretation of miscarriage is provided by the March of Dimes which states that “miscarriage (also called early pregnancy loss) is when a baby dies in the womb (uterus) before 20 weeks of pregnancy. Applicant asserts that a pregnant woman who suffers a miscarriage is not experiencing a premature birth of a child. Applicant asserts that miscarriage and birth, including premature births, are opposite of one another -one involves death and the other life. Applicant asserts that there is nothing in Aggarwal that would disclose or suggest to one skilled in the art that the claimed method could be used to reduce the risk of premature birth in a pregnant woman.
This is not found persuasive. Aggarwal teaches the method steps of administering autologous MSCs for therapeutic purposes and indicates that administering these MSCs during pregnancy to prevent miscarriage is one embodiment. Therefore Aggarwal is directed to preserving and protecting a pregnancy and the full term live birth is presumed to be a desirable outcome. Aggarwal is deemed to be motivated to reduce premature birth as well as miscarriage as both are undesirable outcomes for a pregnancy that is desired. In addition, Patki et al (page 4, lines 30-31, page 7 lines 1-12, page 14 claims 16-17) and Tom et al (page 13 para 171) both support the administration of mesenchymal stem cells in pregnancy to reduce pregnancy complications. Protecting a pregnancy from ending prematurely, either by miscarriage or by preterm birth, are both provided by the administration of MSC to a pregnant woman and thus the combined teachings of Aggarwal, Patki, Tom and Beloosesky render obvious Applicant’s invention as described above.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632